Case 2:20-cv-02666-TJH-PJW Document 11 Filed 05/05/20 Page 1 of 2 Page ID #:224



  1   Tionna Dolin (SBN 299010)
      tdolin@slpattorney.com
  2   STRATEGIC LEGAL PRACTICES
      A PROFESSIONAL CORPORATION
  3   1840 Century Park East, Suite 430
      Los Angeles, CA 90067
  4   Telephone: (310) 929-4900
      Facsimile: (310) 943-3838
  5
      Attorneys for Plaintiff SHAWN P. MULEADY
  6
  7
                          UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10   SHAWN P. MULEADY,                      Case No.: 2:20-cv-2666 -TJH
 11                                          Judge Terry J. Hatter, Jr.
                 Plaintiff,                  Magistrate Judge Patrick J. Walsh
 12
         vs.                                 Courtroom: 9B
 13
                                     Date: May 18, 2020
 14   FCA US, LLC; PREMIER CHRYSLER Time: UNDER SUBMISSION
 15   DODGE JEEP RAM BUENA PARK; and
                                     ORDER GRANTING PLAINTIFF’S
      DOES 1 through 10, inclusive,  MOTION TO REMAND [9]
 16
                 Defendants.                 [Concurrently filed with Plaintiff’s
 17                                          Notion of Motion to Remand; Plaintiff’s
                                             Memorandum of Points and Authorities
 18                                          In Support of Plaintiff’s Motion to
                                             Remand; and Declaration of Tionna
 19                                          Dolin In Support Of Plaintiff’s Motion to
                                             Remand]
 20
                                             Demand for Jury Trial
 21
 22
 23
 24
 25
 26
 27
 28


       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02666-TJH-PJW Document 11 Filed 05/05/20 Page 2 of 2 Page ID #:225



  1         Plaintiff SHAWN P. MULEADY’s Motion to Remand (“Motion”) came for a
  2   hearing on May 18, 2020. After hearing all the arguments of counsel, and considering
  3   the papers submitted in support of and in opposition to the Motion, and good cause
  4   appearing, IT IS ORDERED THAT Plaintiff’s Motion be granted in its entirety. This
  5   action is hereby remanded to the Superior Court of the State of California for the
  6   County of Los Angeles.
  7         IT IS SO ORDERED.
  8
  9   DATED: May 5, 2020
                                              Hon. Terry J. Hatter, Jr.
 10                                           United States District Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                             2:20-cv-2666
                                                                                        1
